Citation Nr: 0525003	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right sacroiliac 
pain.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a rash of the lower 
and upper extremities.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
Service in the Vietnam War and receipt of the Purple Heart 
Medal is indicated in the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied the veteran's claims 
of entitlement to service connection for right sacroiliac 
pain, a bilateral hip condition, a bilateral knee condition 
and a rash of the lower and upper extremities.  

For the sake of clarity, the Board has separated the issue of 
entitlement to service connection for a bilateral hip 
disability into two separate issues: entitlement to service 
connection for a right hip disability and entitlement to 
service connection for a left hip disability.  The left hip 
issue is being decides, and the right hip issue is being 
remanded.  The same sort of bifurcation is not necessary with 
respect to the veteran's knee claim, for reasons which will 
be explained below.  Therefore, the Board feels that the 
issues presently on appeal are properly phrased on the title 
page of this decision.

The issues of entitlement to service connection for right 
sacroiliac pain and a right hip disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  Competent medical evidence of record does not support a 
finding that a left hip disability currently exists.

2.  Competent medical evidence of record does not support a 
finding that a bilateral knee disability currently exists.

3.  Competent medical evidence of record does not support a 
finding that a skin disability currently exists.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in active military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A bilateral knee disability was not incurred in active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A rash of the lower and upper extremities was not 
incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left hip disability and a bilateral knee disability.  As is 
discussed elsewhere in this decision, the issues of the 
veteran's entitlement to service connection for right 
sacroiliac pain and a right hip disability are being remanded 
for additional development. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.


The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
September 2002 which was specifically intended to address the 
requirements of the VCAA.  The September 2002 letter detailed 
the evidentiary requirements for service connection claims, 
including "a relationship between your current disability 
and an injury, disease, or event in service."  

Thus, the September 2002 letter, along with the February 2004 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The September 
2002 VCAA letter indicated that the veteran's service medical 
records had been requested and further stated: "If we do not 
yet have them, we will get service medical records and will 
review them to see if they show you had an injury or disease 
in service.  We will also get other military service records 
if they are necessary . . . . We will get any VA medical 
records or other medical records you tell us about."  The 
September 2002 letter also indicated that VA would assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision on his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2002 letter indicated receipt of records from 
Dr. T. and further stated:  "If there are any private 
medical records that would support your claim, you can 
complete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will assist you in 
getting those records.  Use a separate form for each doctor 
or hospital where you were treated.  Note:  If you do not 
provide the necessary release, you must obtain and submit the 
identified records for them to be considered . . . Please ask 
the doctor or hospital to answer our request as soon as 
possible.  You can also get these records yourself and send 
them to us."  The September 2002 letter also emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency who has 
them.  It's still your responsibility to make sure these 
records are received by us."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter requested:  
"Send the information describing the evidence or the 
evidence itself."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the September 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the September 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in December 2002.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.  
  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
private and VA treatment records.  The veteran was provided a 
VA examination in December 2002, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted 
physical evaluations and rendered appropriate diagnoses and 
opinions.

The veteran asserted in his April 2003 notice of disagreement 
that his December 2002 VA examination was inadequate because 
the examiner did not "check any range of motion test or 
[perform a] sensory exam on my lower or upper extremities."  

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
December 2002 examination shows that the examiner documented 
the veteran's history and complaints and provided all the 
required information regarding the functional limitations of 
the veteran's left hip.

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) In 
short, the veteran is not qualified or competent to evaluate 
the sufficiency of his own physical examination, including 
whether range of motion testing was properly conducted.  

In any event, with respect to the contention that no range of 
motion studies were performed, the examination report clearly 
indicates that such were performed.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained (thus addressing the veteran's April 2003 
contention that a "sensory exam" should have been performed 
in regards to his upper and lower extremities.)  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  As 
will be explained below however, he has presented no 
competent medical evidence as to the current existence of the 
claimed left hip, bilateral knee, and/or skin disabilities.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for benefits.  Under these 
circumstances, medical examination of the veteran is not 
necessary.  

Referral for a medical nexus opinion is similarly not 
necessary.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current left hip disability, bilateral knee disability, 
and/or a current skin disability.  In the absence of evidence 
of a current disability, there is no need to remand this case 
for a medical nexus opinion.  
The Court has held that VA's statutory duty to assist is not 
a license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined a personal 
hearing on his March 2004 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a rash of the lower 
and upper extremities.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Analysis

For the sake of economy, these three issues will be addressed 
simultaneously.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving the left hip, bilateral 
knees or skin. 

A careful review of the record does not disclose any 
diagnosed left hip, knee or skin disorder.  This includes the 
VA outpatient treatment records and a statement submitted by 
R.L.C., D.C. in May 2002.  

The veteran presented for a VA examination in December 2002 
complaining of pain in the sacroiliac joint and right buttock 
area.  X-rays of the left hip completed at that time were 
normal.  No diagnosis of a left hip disability was made at 
that time.  
An April 2003 X-ray of the pelvis which revealed the left hip 
joint was relatively stable without significant deformity or 
joint space loss.  No diagnosis of a left hip, bilateral knee 
or skin disability was made at that time.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is now claiming that he 
currently has a left hip, bilateral knee or skin disability, 
his opinion is entitled to no weight of probative value.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) (2004), 
supra. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed disability regarding the left hip, 
bilateral knees or skin, service connection may not be 
granted.  Hickson element (1) has not been met, and the 
veteran's claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the Board will address the veteran's 
left hip and bilateral knee claims separately from the 
veteran's skin claim.  With regard to the veteran's left hip 
and bilateral knees, there is no evidence of disease or 
injury in service.  However, there is evidence that the 
veteran engaged in combat with the enemy.  His MOS was 
infantryman and his DD form 214 reports the receipt of the 
Purple Heart.  Accordingly, he was engaged in combat with the 
enemy.  His reports of in-service left hip and bilateral knee 
injury are consistent with his combat service.  See 38 
U.S.C.A. § 1154(b).  Accordingly, Hickson element (2) has 
been met for the veteran's left hip and bilateral knee 
claims.

With respect to the veteran's skin claim, there is no 
evidence of skin problems in service.  The Board notes that 
the veteran has been presumed to have been exposed to 
herbicides in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.309(e) (2004).  However, the list of 
disabilities in 38 C.F.R. § 3.309(e) includes only two 
disabilities of the skin, chloracne and porphyria cutanea 
carda, and those disabilities must have become manifest 
within one year of service to allow for presumptive service 
connection.  See 38 C.F.R. § 3.307 (a)(6)(ii) (2004).  The 
evidence of record does not contain a diagnosis of chloracne 
or porphyria cutanea carda within one year of service, or 
anytime thereafter for that matter.  Therefore, presumptive 
service connection does not apply, and the veteran's skin 
disability claim fails to meet Hickson element (2).

With respect to Hickson element (3), medical nexus, it is 
clear that in the absence of a current diagnosis of a 
disability, a medical nexus opinion would be an 
impossibility.  Under these circumstances, Hickson element 
(3) has not been satisfied in regards to the veteran's left 
hip, bilateral knee and skin claims.

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities of the left 
hip, bilateral knees and skin and his military service, his 
statements are not probative of a nexus between the condition 
and military service.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
disabilities of the left hip, bilateral knees and skin.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a rash of the lower and 
upper extremities is denied.






	(CONTINUED ON NEXT PAGE)


REMAND

4.  Entitlement to service connection for right sacroiliac 
pain.

5.  Entitlement to service connection for a right hip 
disability.

The veteran is also seeking entitlement to service connection 
for right sacroiliac pain and a right hip disability.  For 
the reason detailed immediately below, these claims must be 
remanded.

Service medical records indicate that the veteran suffered a 
contusion to the lumbosacral area in June 1968 when he was 
thrown off of a truck after an explosion in Vietnam.  

The veteran presented for a VA spine examination in December 
2002.  Upon physical examination, the diagnosis was "right 
sacroiliac pain, with x-rays pending."  X-rays revealed 
small osteophytes in the lumbar spine and a significant bony 
abnormality at the right hip related to avascular/aseptic 
necrosis.  
The examiner stated "I suspect degenerative arthritis 
changes to the right hip and/or lumbar spine."  The December 
2002 VA examiner then went on to say: "the symptoms are 
chronic, and opinion as to whether [degenerative arthritic 
changes to the right hip and/or lumbar spine are] related to 
the trauma of 1968 is speculation upon my part."   

Furthermore, an April 2003 VA X-ray report indicated a right 
hip chronic deformity, possibly due to avascular necrosis 
with secondary osteoarthritis.
The etiology of that disorder was not discussed.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
recently identified lumbar spine and right hip disabilities 
and the veteran's period of active service from May 1967 to 
May 1969, including the June 1968 injury.  This must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2004) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise to determine the 
existence, nature and extent of any 
lumbar spine and right hip disability.  
The examiner should review the 
veteran's claims folder and render an 
opinion, in light of the veteran's 
entire medical history, as to the 
relationship, if any, between any 
identified lumbar spine and/or right 
hip disability and the veteran's 
military service, with specific 
consideration of the June 1968 injury.  
If the reviewing physician believes 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  
A copy of the nexus opinion should be 
associated with the veteran's VA 
claims folder.  

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


